DETAILED ACTION
This final Office action is responsive to amendments filed July 26th, 2022. Claims 1, 14, 15, 19, and 20 have been amended. Claim 13 has been cancelled. Claim 21 has been added. Claims 1-12 and 14-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for the benefit of U.S. Provisional Patent Application 62/898,712, filed September 11, 2019, which is hereby incorporated by reference.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is withdrawn based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by training a machine learning model generating a set of multidimensional feature vectors based at least in part on geographic and temporal information included in the set of labelled expense data and performing unsupervised adjustments of model parameters to identify model parameters that reduce an estimation error of the machine learning model (with reference to the PEG 2019). These features are applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims eligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 7/26/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of 4/26/22 has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 7/26/22, with respect to claims 1-2, 7, 9, and 18-20 have been fully considered and are persuasive.  The 35 U.S.C 102(a) rejection of 4/26/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 7/26/22 have been fully considered but they are not persuasive. 
On pages 11-14 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended limitations. Specifically, on pages 12-13 of the provided remarks, Applicant argues “With respect to the machine learning model previously recited in claim 1, the Office Action highlights Dailey's "preferred embodiment" which "uses neural networks." However, Dailey does not teach or suggest that training the neural network involves "using a set of labelled expense data to estimate expense limits based on learned geographic and temporal patterns", "generating a set of multidimensional feature vectors based at least in part on geographic and temporal information included in the set of labelled expense data; or "performing, based at least in part on the set of multidimensional feature vectors, unsupervised adjustments of model parameters to identify model parameters that reduce an estimation error of the machine learning model." Therefore, at least these aspects of claim 1 are different than the cited references.” Examiner is unclear of the “Dailey” which Applicant is referring to. The cited prior art does not include a “Dailey” reference. Additionally, the originally filed independent claims of 9/10/2020 did not include any reference to machine learning. Therefore, this amended concept was not previously presented to the Examiner in the independent claims. 
Applicant continues on page 13 of the provided remarks to argue, “Dailey does not disclose that a trained neural network is used to generate an estimate of a spending limit based at least in part on the plurality of expense descriptions, the plurality of geographical locations, and at least on geographic and temporal pattern learned from the expense data or that a GUI integrates the output of the model with a geographical map and expense auditing overlay. Therefore, these aspects of claim 1 are also different than the cited references.” As stated above, it is unclear the “Dailey” which Applicant is referring to. The cited prior art does not include a “Dailey” reference. Additionally, the originally filed independent claims of 9/10/2020 did not include any reference to machine learning. Therefore, this amended concept was not previously presented to the Examiner in the independent claims. Examiner cites Edkin (U.S 2019/0378050 A1) to disclose the amended claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (U.S 2016/0350867 A1) in view of Gahnoog (U.S 2019/0116187 A1) in view of Edkin (U.S 2019/0378050 A1).
Claims 1, 19, and 20
Regarding Claim 1, Votaw discloses the following:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause [see at least Paragraph 0170 for reference to the financially institution system comprising a communication device, a processing device, and a memory device; Paragraph 0172 for reference to the financial institution system comprising computer-readable instructions stored in the memory device; Paragraph 0192 for reference to the present invention taking the form of a computer program product comprising a computer-usable storage medium having a computer-usable program code/computer-readable instructions embodied in the medium; Figure 20 and related text regarding the financial institution system and item 14 ‘processing device’ and item 16 ‘memory device’] 
receiving, by an expense auditing system, a plurality of expense descriptions associated with a plurality of expenses incurred by one or more employees [see at least Paragraph 0184 for reference to the process receiving expense information from each of the one or more individuals at each event within a location; Figure 21 and related text regarding item 607 ‘Receive expense information from each of the one or more individuals at each event within a location’] 
determining, by the expense auditing system, a plurality of associations between the plurality of expense descriptions and a plurality of geographical locations where the plurality of expenses were incurred [see at least Paragraph 0184 for reference to the system parsing information based on the location of one or more individuals providing a centralized location based data; Paragraph 0184 for reference to the system mapping the exact location of each expense, the cost of the expense, the product associated with the expense, and the one or more individuals rating of the expense and associated experience] 
presenting, by the expense auditing system, a graphical user interface comprising: (a) a geographical map representing the plurality of geographical locations where the plurality of expenses were incurred [see at least Paragraph 0185 for reference to the process presenting via an interaction map the specific sites within a location where each event occurred that was associated with an expense; Paragraph 0185 for reference to the system mapping the expense location, identifying the site or event that the expense was generated from and plots the locations on an interactive map; Figure 7 and related text regarding the location map including markers to indicate the location of activity with the products purchases, the costs, the date and time of activity; Figure 21 and related text regarding item 609 ‘PRESENT, VIA AN INTERACTIVEMAP, THE SPECIFIC SITES WITHINALOCATION THATEACH EVENT OCCURRED AND IDENTIFYAN EXPENSE ASSOCATED THEREWITH’] 
(b) an expense auditing overlay that, based at least on the plurality of associations between the plurality of expense descriptions and the plurality of geographical locations where the plurality of expenses were incurred, visually associates the plurality of expenses with corresponding locations on the geographical map [see at least Paragraph 0122 for reference to the system overlaying the location of the user with the location and time of the purchases illustrating a visual indication of the location of the user in relation to the location and time of the activities; Paragraph 0180 for reference to the map overlaying an expense that each individual had at each travel location, each site within the location, and each event within the location; Figure 21 and related text regarding item 611 ‘OVERLAYA COST RECOMMENDATION VALUE FORTHE SAME OR SIMILAREVENTS WITHIN THE LOCATION THAT INCLUDED ALOWEREXPENSE’ and item 617 ‘OVERLAYFINANCIAL SERVICES, WAATAG, FOR OFFERSISERVICESAT ORNEAREACH EVENT OR SITE WITHIN THE LOCATION ON THE INTERACTIVE MAPFOR USERENROLLMENT AND UTILIZATIONUPON SELECTION’]
While Votaw discloses the limitations above, it does not disclose training a machine learning model using a set of labelled expense data to estimate expense limits based on learned geographic and temporal patterns, wherein training the machine learning model comprises: generating a set of multidimensional feature vectors based at least in part on geographic and temporal information included in the set of labelled expense data; and performing, based at least in part on the set of multidimensional feature vectors, unsupervised adjustments of model parameters to identify model parameters that reduce an estimation error of the machine learning model; generating, by the trained machine learning model using the identified model parameters, an estimate of a spending limit based at least in part on the plurality of expense descriptions, the plurality of geographical locations, and at least on geographic and temporal pattern learned from the expense data; and presenting, by the expense auditing system, a graphical user interface comprising: (c) the estimate of the spending limit generated by the trained machine learning model.  
However, Gahnoog discloses the following:
training a machine learning model using a set of expense data to estimate expense limits based on learned geographic and temporal patterns [see at least Paragraph 0035 for reference to the machine learning engine storing instructions that cause event control platform to dynamically analyzing data collected by event control computing platform based on historical data sets and/or present operations and automatically optimize the functions provided by event control computing platform based on analyzing such data; Paragraph 0056 for reference to the system using the machine learning engine to alter a condition or rule for example based on financial history information associated with a user; Paragraph 0058 for reference to the event control computing platform identifying based on the received information which other subordinate users have characteristics similar (e.g., similar age, location, school, hobbies) to the subordinate user in question and using these similarities to alter a condition or rule for the subordinate user]
generating, by the trained machine learning model using the identified model parameters, an estimate of a spending limit based at least in part on the plurality of expense descriptions, the plurality of geographical locations, and at least on geographic and temporal pattern learned from the expense data [see at least Paragraph 0023 for reference to spending limits and transaction approval rules and conditions being dynamically and autonomously updated by the system; Paragraph 0035 for reference to the machine learning engine storing instructions that cause event control platform to dynamically analyzing data collected by event control computing platform based on historical data sets and/or present operations and automatically optimize the functions provided by event control computing platform based on analyzing such data; Paragraph 0056 for reference to the system using the machine learning engine to alter a condition or rule for example based on financial history information associated with a user; Paragraph 0058 for reference to the event control computing platform identifying based on the received information which other subordinate users have characteristics similar (e.g., similar age, location, school, hobbies) to the subordinate user in question and using these similarities to alter a condition or rule for the subordinate user]
presenting, by the expense auditing system, a graphical user interface comprising: (c) the estimate of the spending limit generated by the trained machine learning model [see at least Paragraph 0045 for reference to the graphical user interface which displays an interface for accepting modifications to a transaction amount, for example, if a subordinate user computing device requests authorization for an $80 transaction, the operator of supervisory user computing device may authorize only $50; Figure 4 and related text regarding the ‘Approved Amount’ displayed for the user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw to include the machine learning spending limit adjustment of Gahnoog. Doing so would decrease the need for manual configuration of rules for the system, as stated by Gahnoog (Paragraph 0057).

While the combination of Votaw and Gahnoog disclose the limitations above, they do not disclose training a machine learning model using a set of labelled expense data to estimate expense limits based on learned geographic and temporal patterns, wherein training the machine learning model comprises: generating a set of multidimensional feature vectors based at least in part on geographic and temporal information included in the set of labelled expense data; and performing, based at least in part on the set of multidimensional feature vectors, unsupervised adjustments of model parameters to identify model parameters that reduce an estimation error of the machine learning model.
However, Edkin disclose the following:
training a machine learning model using a set of labelled expense data to estimate expense limits based on learned geographic and temporal patterns [see at least Paragraph 0059 for reference to the optimization process including training the data to predict and outcome; Paragraph 0072 for reference to the system using a machine learning ensemble to determine an output based on inputs wherein the inputs include transaction data; Paragraph 0123 for reference to the transaction data being filtered through a machine learning model to determine an output based on the various inputs generated by the transaction data; Paragraph 0126 for reference to the label engine sending transactional data to the machine learning model; Paragraph 0127 for reference to the training data of the machine learning model being labeled]
wherein training the machine learning model comprises: generating a set of multidimensional feature vectors based at least in part on geographic and temporal information included in the set of labelled expense data [see at least Paragraph 0126 for reference to the label engine sending transactional data to the machine learning model to determine whether to expand or adjust a feature vector to obtain more precise predictions of outcomes; Paragraph 0126 for reference to the feature vector being an n-dimensional vector of numerical features; Paragraph 0127 for reference to the neural network of the machine learning system taking as input the one or more feature vectors and splitting them into groups such as: a training set, a validation set, and a test set]
performing, based at least in part on the set of multidimensional feature vectors, unsupervised adjustments of model parameters to identify model parameters that reduce an estimation error of the machine learning model [see at least Paragraph 0057 for reference to when training the neural network the output is used as a prediction and compared to the target value to determine an error; Paragraph 0058 for reference to the neural network including a technique for updating the weights based on error; Paragraph 0059 for reference to the optimization process of the machine learning model including defining a loss function that serves as an accurate measure to evaluate the machine learning model's performance and minimizing the loss function; Paragraph 0139 for reference to the unsupervised machine learning engine using the unsupervised feature vectors in a machine learning algorithm to detect anomalies; Paragraph 0140 for reference to the unsupervised machine learning engine using a clustering technique to cluster the unsupervised feature vectors to determine whether any of the entities are exhibiting unusual behavior; Paragraph 0147 for reference to an unsupervised machine learning model analyzing transactions to determine indications of error across entities] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw and the machine learning methods of Gahnoog to include the training of the machine learning model of Edkin. Doing so would identify relationships between nodes that previously may have gone unrecognized, as stated by Edkin (Paragraph 0138). 
Claim 2
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 2, Votaw discloses the following:
determining, by the expense auditing system, an aggregate expense amount corresponding to a sum of two or more expenses in the plurality of expenses that were incurred by two more employees at a particular location in the plurality of locations; wherein the expense auditing overlay visually associates the aggregate expense amount with the particular location [see at least Paragraph 0101 for reference to the location image section of the activity location interface including an activity summary illustrating the total amount spent at the location, date range associated with the location activities, or other activity information related to the activities at the location; Figure 7 and related text regarding item 712 which displays the total spent at a specific location] 
Claim 7
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 7, Votaw discloses the following:
the graphical user interface comprises a playback feature for viewing a visual animation of the plurality of expenses being incurred over the plurality of times [see at least Paragraph 0043 for reference to the financial and social management system providing the activity and the activity information in activity lists which includes the activities (e.g., transactions) in which the user (e.g., customer) has entered, and associated images (e.g., photos, videos, icons, symbols, card art, check art, other art, or other like images), or any other type of digital content related to the activities or the environment related to the activities; Paragraph 0163 for reference to the aggregated information being displayed using info-graphics that include images, video, clips, or other digital content that helps to illustrate the aggregated activity information] 
Claim 9
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 9, Votaw discloses the following:
determining, by the expense auditing system, a hierarchy of the plurality of expenses according to an organizational structure associated with a plurality of business units [see at least Paragraph 0106 for reference to the relationship section of the of the social relationship interface including a word map which illustrates the most important categories for the activities associated with the use including the largest purchases, most purchases, categories of purchases, or the like with the one or more other users, and the associated amounts spent with respect to each; Examiner notes the category important of purchases as the ‘hierarchy of expenses’] 
presenting, by the expense auditing system in the graphical user interface, a visual representation of the hierarchy of the plurality of expenses [see at least Figure 8 and related text regarding item 820 ‘relationship section’ of the social relationship interface which displays the word map]  
Claim 14
While the combination of Votaw, Gahnoog, and Edkin disclose the limitations above, Votaw does not disclose the expense auditing system adjusts the spending limit downward, based at least on the machine learning model detecting a pattern of expense rejections for the one or more employees.
Regarding Claim 14, Gahnoog discloses the following:
the expense auditing system adjusts the spending limit downward, based at least on the machine learning model detecting a pattern of expense rejections for the one or more employees [see at least Paragraph 0035 for reference to the machine learning engine storing instructions that cause event control platform to dynamically analyzing data collected by event control computing platform based on historical data sets and/or present operations and automatically optimize the functions provided by event control computing platform based on analyzing such data; Paragraph 0056 for reference to the system using the machine learning engine to alter a condition or rule for example based on financial history information associated with a user; Paragraph 0060 for reference to the event control computing platform assigning a higher confidence score to suggested learned rules that decrease spending limits based on the observed behavior of the user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw to include the machine learning spending limit adjustment of Gahnoog. Doing so would decrease the need for manual configuration of rules for the system, as stated by Gahnoog (Paragraph 0057).
Claim 15
While the combination of Votaw, Gahnoog, and Edkin disclose the limitations above, Votaw does not disclose the expense auditing system adjusts the spending limit upward, based at least on the machine learning model detecting a pattern of expense approvals for the one or more employees.
Regarding Claim 15, Gahnoog discloses the following:
the expense auditing system adjusts the spending limit upward, based at least on the machine learning model detecting a pattern of expense approvals for the one or more employees [see at least Paragraph 0035 for reference to the machine learning engine storing instructions that cause event control platform to dynamically analyzing data collected by event control computing platform based on historical data sets and/or present operations and automatically optimize the functions provided by event control computing platform based on analyzing such data; Paragraph 0056 for reference to the system using the machine learning engine to alter a condition or rule for example based on financial history information associated with a user; Paragraph 0060 for reference to the event control computing platform assigning a lower confidence score to suggested learned rules that increase spending limits based on the observed behavior of the user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw to include the machine learning spending limit adjustment of Gahnoog. Doing so would decrease the need for manual configuration of rules for the system, as stated by Gahnoog (Paragraph 0057).
Claim 16
While the combination of Votaw, Gahnoog, and Edkin disclose the limitations above, Votaw does not disclose presenting, by the expense auditing system in the graphical user interface, a user control for adjusting an expense limit that applies to a plurality of employees in one or more business units; or receiving, by the expense auditing system via the user control in the graphical user interface, user input comprising an instruction to adjust the expense limit.
Regarding Claim 16, Gahnoog discloses the following:
presenting, by the expense auditing system in the graphical user interface, a user control for adjusting an expense limit that applies to a plurality of employees in one or more business units [see at least Paragraph 0042 for reference to the supervisory user computing device transmitting authorization information or rejection information based on input receiving from the user; Paragraph 0043 for reference to the supervisory user computing device displaying and/or presenting a graphical user interface including information related to the transaction and rules that prompter the authorization request; Figure 3 and related text regarding item 300 ‘graphical user interface’] 
receiving, by the expense auditing system via the user control in the graphical user interface, user input comprising an instruction to adjust the expense limit [see at least Paragraph 0031 for reference to the user of supervisory user computing device defining of one or more rules (e.g., such as spending limits, transaction approval conditions) for the user of subordinate user computing devices; Paragraph 0042 for reference to the supervisory user computing device transmitting authorization information or rejection information based on input receiving from the user; Figure 3 and related text regarding the ability of the user to ‘Modify and Approve’ the request] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw to include the spending limit adjustment of Gahnoog. Doing so would decrease the need for manual configuration of rules for the system, as stated by Gahnoog (Paragraph 0057).
Claim 17
While the combination of Votaw, Gahnoog, and Edkin disclose the limitations above, Votaw does not disclose determining, by the expense auditing system, that the instruction to adjust the expense limit corresponds to decreasing the expense limit; determining, by the expense auditing system, that one or more particular expense types in a plurality of expense types cannot be decreased as instructed; responsive to the instruction to adjust the expense limit: decreasing the expense limit for all expense types in the plurality of expense types except the one or more expense types that cannot be decreased as instructed.
Regarding Claim 17, Gahnoog discloses the following:
determining, by the expense auditing system, that the instruction to adjust the expense limit corresponds to decreasing the expense limit [see at least Paragraph 0035 for reference to the machine learning engine storing instructions that cause event control platform to dynamically analyzing data collected by event control computing platform based on historical data sets and/or present operations and automatically optimize the functions provided by event control computing platform based on analyzing such data; Paragraph 0056 for reference to the system using the machine learning engine to alter a condition or rule for example based on financial history information associated with a user; Paragraph 0060 for reference to the event control computing platform assigning a higher confidence score to suggested learned rules that decrease spending limits based on the observed behavior of the user] 
determining, by the expense auditing system, that one or more particular expense types in a plurality of expense types cannot be decreased as instructed [see at least Paragraph 0022 for reference to a transaction at a luxury goods retailer being black-listed such that the transaction is blocked and no authorization is requested; Paragraph 0041 for reference to the control computing platform determining tat the transaction is blacklisted or always denied in which the category of transactions may be rejected by control computing platform and the process stops] 
responsive to the instruction to adjust the expense limit: decreasing the expense limit for all expense types in the plurality of expense types except the one or more expense types that cannot be decreased as instructed [see at least Paragraph 0023 for reference to spending limits and transaction approval rules and conditions being dynamically and autonomously updated by the system; Paragraph 0047 for reference to the determination to authorize the event resulting in the request passing or satisfying all applicable rules or conditions applied by the event control platform such as spending limits, vendor white-lists, vendor black-lists, time constraints (e.g., transactions during curfew hours may be denied), or rules related to the specific item or items that are part of the requested transaction] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw to include the spending limit adjustment of Gahnoog. Doing so would decrease the need for manual configuration of rules for the system, as stated by Gahnoog (Paragraph 0057).
Claim 18
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 18, Votaw discloses the following:
presenting, by the expense auditing system in the graphical user interface, a user control for modifying an expense category that applies to a plurality of employees in one or more business units [see at least Paragraph 0109 for reference to the activity category interface including an activity list filtered to only display activities associated with one or more categories; Figure 6 and related text regarding item 610 ‘RECEIVEAN INDICATION FROMA FIRST USERTO FILTER ACTIVITIES BY ONE ORMORE CATEGORIES AND DISPLAYTHE FILTERED ACTIVITIES IN ANACTIVITY CATEGORY INTERFACE’ and item 612 ‘DISPLAY THE ONE ORMORE INTERFACES FROM BLOCKS 604 AND 610 BASED ON THE INDICATIONS RECEIVED FROM THE USER’]
receiving, by the expense auditing system via the user control in the graphical user interface, user input comprising an instruction to modify the expense category [see at least Paragraph 0110 for reference to the financial and social management system receiving an indication from the user to update the filtered activity listing one or more of the filtered interfaces; Figure 6 and related text regarding item 610 ‘RECEIVEAN INDICATION FROMA FIRST USERTO FILTERACTIVITIES BY ONE ORMORE CATEGORIES AND DISPLAYTHE FILTERED ACTIVITIES IN ANACTIVITY CATEGORY INTERFACE’] 
modifying, by the expense auditing system responsive to the user input, the expense category [see at least Paragraph 0110 for reference to the financial and social management system receiving an indication from the user to update the filtered activity listing one or more of the filtered interfaces; Figure 6 and related text regarding 612 ‘DISPLAY THE ONE OR MORE INTERFACES FROM BLOCKS 604 AND 610 BASED ON THE INDICATIONS RECEIVED FROM THE USER’] 

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (U.S 2016/0350867 A1) in view of Gahnoog (U.S 2019/0116187 A1) in view of Edkin (U.S 2019/0378050 A1), as applied in claim 1, in view of Fanous (U.S 2016/0171557 A1).
Claim 4
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 4, Votaw discloses the following:
presenting, by the expense auditing system in the graphical user interface, a comparison of the average expense with an expense in the plurality of expenses that was incurred at the particular geographical location [see at least Paragraph 0187 for reference to the process identifying from historic mapping fluctuations in pricing during peak and/or off seasons and presents the fluctuations in the expenses for the location and time to the user; Paragraph 0187 for reference to the fluctuations being present as a overlay on the interactive map such that users may be able to identify times of year for location traveling; Figure 21 and related text regarding item 613 ‘IDENTIFY, FROM HISTORIC MAPPING, FLUCTUATION DURING PEAK AND/OR OFF-SEASONS AND PRESENT FLUCTUATIONS IN EXPENSES FORTHE LOCATION AND TIME’] 
While Votaw discloses the limitations above, it does not disclose determining, by the expense auditing system, an average expense associated with a particular geographical location in the plurality of geographical locations; and presenting, by the expense auditing system in the graphical user interface, a comparison of the average expense with an expense in the plurality of expenses that was incurred at the particular geographical location. 
However, Fanous discloses the following:
determining, by the expense auditing system, an average expense associated with a particular geographical location in the plurality of geographical locations [see at least Paragraph 0020 for reference to filtering criterion including average transaction value; Paragraph 0125 for reference to the average spending by consumer being gathered by credit gateways] 
presenting, by the expense auditing system in the graphical user interface, a comparison of the average expense with an expense in the plurality of expenses that was incurred at the particular geographical location [see at least Paragraph 0210 for reference to the user interface that includes a customer analysis page which includes average customer statistics in addition to a map view and demographic view indicators; Figure 19B and related text regarding item 1900 ‘customer analysis page’ which includes customer statistics as well as item 1970 ‘map view’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the expense determination of Vatow to include the average expense determination and presentation of Fanous. Doing so would provide insight into the nature of customers, as stated by Fanous (Paragraph 0003). 
Claim 5
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, regarding Claim 5, Votaw discloses the following:
determining, by the expense auditing system, a plurality of times when the plurality of expenses were incurred [see at least Paragraph 0056 for reference to the financial and social management system identifying activity information including a time associated with the transaction; Figure 3 and related text regarding item 304 ‘Identify activity information for the one or more activities (e.g., time of the transaction)] 
While Votaw discloses the limitations above, it does not disclose presenting, by the expense auditing system in the graphical user interface, a visual timeline of the plurality of expenses based at least on the plurality of times when the plurality of expenses were incurred.
However, Fanous discloses the following:
presenting, by the expense auditing system in the graphical user interface, a visual timeline of the plurality of expenses based at least on the plurality of times when the plurality of expenses were incurred [see at least Paragraph 0202 for reference to the customer profile showing an activity timeline using transaction histories of a consumer; Paragraph 0202 for reference to the activity timeline including events where the customer spent money, checked in via social media sites, and/or submitted business reviews; Figure 18 and related text regarding item 1850 ‘activity timeline’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface presentation of Vatow to include the timeline presentation of Fanous. Doing so would provide insight into the nature of customers, as stated by Fanous (Paragraph 0003).
Claim 6
While the combination of Vatow, Gahnoog, Edkin, and Fanous discloses the limitations above, Vatow does not disclose the visual timeline is user-selectable to view, in the graphical user interface, a subset of the plurality of expenses that were incurred during a subset of the plurality of times.
Regarding Claim 6, Fanous discloses the following:
the visual timeline is user-selectable to view, in the graphical user interface, a subset of the plurality of expenses that were incurred during a subset of the plurality of times [see at least Paragraph 0202 for reference to the customer profile showing an activity timeline using transaction histories of a consumer; Paragraph 0202 for reference to the activity timeline including events where the customer spent money, checked in via social media sites, and/or submitted business reviews; Figure 18 and related text regarding item 1850 ‘activity timeline’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface presentation of Votaw to include the timeline presentation of Fanous. Doing so would provide insight into the nature of customers, as stated by Fanous (Paragraph 0003).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (U.S 2016/0350867 A1) in view of Gahnoog (U.S 2019/0116187 A1) in view of Edkin (U.S 2019/0378050 A1), as applied in claim 1, in view of Xiao (U.S 2020/0272309 A1).
Claim 8
While Votaw, Gahnoog, and Edkin disclose the limitations above, it does not disclose the expense auditing system is configured to pause the visual animation when the graphical user interface displays an expense that satisfies an audit trigger.
Regarding Claim 8, Xiao discloses the following:
the expense auditing system is configured to pause the visual animation when the graphical user interface displays an expense that satisfies an audit trigger [see at least Paragraph 0065 for reference to step 12 of the method involving pausing playback of the video in response to an activation operation on the trigger control; Paragraph 0080 for reference to step 302 of the method pausing playback of the video in response to an activation operation on the trigger control; Figure 3 and related text regarding item 302 ‘Pause playback of a video in response to an activation operation on the trigger control, and display a reference picture frame’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual animation of Votaw to include the ability to pause the animation upon satisfying a trigger operation of Xiao. Doing so would achieve the effect of making an additional object match a video playback picture during playback of the video, as stated by Xiao (Paragraph 0031). 


Claims 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (U.S 2016/0350867 A1) in view of Gahnoog (U.S 2019/0116187 A1) in view of Edkin (U.S 2019/0378050 A1), as applied in claim 1, in view of Gopalakrishnan (U.S 2009/0265232 A1).
Claim 3
While Votaw, Gahnoog, and Edkin discloses the limitations above, it does not disclose presenting, by the expense auditing system in the graphical user interface, an audit indicator representing an audit status of one or more expense descriptions in the plurality of expense descriptions.
Regarding Claim 3, Gopalakrishnan discloses the following:
presenting, by the expense auditing system in the graphical user interface, an audit indicator representing an audit status of one or more expense descriptions in the plurality of expense descriptions [see at least Paragraph 0041 for reference to the notification module sending periodic updates to the user to give the user a status report on the TEV including when a payment is allowed or denied according to the audit conducted by the audit module; Paragraph 0050 for reference to the screenshot of the TEV processing menu of the user interface containing various buttons which direct to user to different screens; Figures 16 and 17 and related text regarding the form to enter a TEV by selecting button 506 in Figure 5 which includes a status indication of the audit] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Votaw to include the audit status presentation of Gopalakrishnan. Doing so would ensure compliance with an audit and notify the customer of updates related to the TEV. In this way, embodiments of the present invention help ensure compliance and improve customer service, as stated by Gopalakrishnan (Paragraph 0019). 
Claim 10
While Votaw, Gahnoog, and Edkin disclose the limitations above, it does not disclose determining, by the expense auditing system, a subset of the plurality of expense descriptions corresponding to expenses that satisfy an audit trigger; or presenting, by the expense auditing system in the graphical user interface, a filtered view of the subset of the plurality of expense descriptions corresponding to expenses that satisfy the audit trigger.
Regarding Claim 10, Gopalakrishnan discloses the following:
determining, by the expense auditing system, a subset of the plurality of expense descriptions corresponding to expenses that satisfy an audit trigger [see at least Paragraph 0038 for reference to the pre-audit validation module looking to pre-audit grid database to determine the conditions required for a particular TEV; Paragraph 0038 for reference to a particular expense exceeding a threshold and the TEV going through a mandatory audit; Paragraph 0047 for reference to each TEV being analyzed to see if a condition is satisfied in a pre-audit grid; Paragraph 0063 for reference to the pre-audit grid using a threshold and if the amount of the claim is greater than the threshold an audit may be required; Figure 2 and related text regarding item 210 ‘Does the TEV Satisfy a Pre-Audit Grid’] 
presenting, by the expense auditing system in the graphical user interface, a filtered view of the subset of the plurality of expense descriptions corresponding to expenses that satisfy the audit trigger [see at least Paragraph 0085 for reference to the monthly report forms displaying to the user audit observations for a particular month and the audit observations being filtered based on the date entered or user observations; Paragraph 0086 for reference to a monthly report based on audit observations used to evaluated the TEV policy or efficiency in TEV processing; Paragraph 0088 for reference to the report showing audit details for a particular month for a particular employee and the results of the audits; Paragraph 0089 for reference to a report generated in response to a query that specifies which employees to include; Figures 24, 25, 26, 27, 28 and related text regarding the audit reports generated by the system filtered by different methods] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Votaw to include the audit status presentation of Gopalakrishnan. Doing so would ensure compliance with an audit and notify the customer of updates related to the TEV. In this way, embodiments of the present invention help ensure compliance and improve customer service, as stated by Gopalakrishnan (Paragraph 0019).
Claim 11
While the combination of Votaw, Gahnoog, Edkin, and Gopalakrishnan disclose the limitations above, Votaw does not disclose the expense auditing system is configured to prevent submission of an expense report comprising the plurality of expense descriptions until each expense description in the subset of the plurality of expense descriptions, corresponding to expenses that satisfy the audit trigger, has been manually audited.
Regarding Claim 11, Gopalakrishnan discloses the following:
the expense auditing system is configured to prevent submission of an expense report comprising the plurality of expense descriptions until each expense description in the subset of the plurality of expense descriptions, corresponding to expenses that satisfy the audit trigger, has been manually audited [see at least Paragraph 0074 for reference to the TEV policy requiring that every TEV be subject to certain checks prior to payment; Paragraph 0081 for reference to following the conduction of the audit  a notification being sent to the employee to inform her of whether or not the audit has been satisfied; Paragraph 0084 for reference to a report being accessed from main menu by selecting a button; Figures 24, 25, 26, 27, 28 and related text regarding the audit reports generated by the system filtered by different methods] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Votaw to include the expense report presentation of Gopalakrishnan. Doing so would ensure compliance with an audit and notify the customer of updates related to the TEV. In this way, embodiments of the present invention help ensure compliance and improve customer service, as stated by Gopalakrishnan (Paragraph 0019).
Claim 12
While Votaw, Gahnoog, and Edkin discloses the limitations above, Votaw does not disclose determining, by the expense auditing system, a subset of the plurality of expense descriptions corresponding to expenses that do not satisfy an audit trigger; presenting, by the expense auditing system in the graphical user interface, a filtered view of the subset of the plurality of expense descriptions corresponding to expenses that do not satisfy the audit trigger; presenting, by the expense auditing system in the graphical user interface, a user interface control for bulk approval of the subset of the plurality of expense descriptions corresponding to expenses that do not satisfy the audit trigger.
Regarding Claim 12, Gopalakrishnan discloses the following:
determining, by the expense auditing system, a subset of the plurality of expense descriptions corresponding to expenses that do not satisfy an audit trigger [see at least Paragraph 0038 for reference to the pre-audit validation module looking to pre-audit grid database to determine the conditions required for a particular TEV; Paragraph 0038 for reference to a particular expense exceeding a threshold and the TEV going through a mandatory audit; Paragraph 0047 for reference to each TEV being analyzed to see if a condition is satisfied in a pre-audit grid and if not then the payment is allowed; Paragraph 0063 for reference to the pre-audit grid using a threshold and if the amount of the claim is greater than the threshold an audit may be required; Figure 2 and related text regarding item 210 ‘Does the TEV Satisfy a Pre-Audit Grid’ and item 214 ‘allow payment’]
presenting, by the expense auditing system in the graphical user interface, a filtered view of the subset of the plurality of expense descriptions corresponding to expenses that do not satisfy the audit trigger [see at least Paragraph 0085 for reference to the monthly report forms displaying to the user audit observations for a particular month and the audit observations being filtered based on the date entered or user observations; Paragraph 0086 for reference to a monthly report based on audit observations used to evaluated the TEV policy or efficiency in TEV processing; Paragraph 0088 for reference to the report showing audit details for a particular month for a particular employee and the results of the audits; Paragraph 0089 for reference to a report generated in response to a query that specifies which employees to include; Figures 24, 25, 26, 27, 28 and related text regarding the audit reports generated by the system filtered by different methods]
presenting, by the expense auditing system in the graphical user interface, a user interface control for bulk approval of the subset of the plurality of expense descriptions corresponding to expenses that do not satisfy the audit trigger [see at least Paragraph 0074 for reference to an operator using controls in a frame to check for the approval signature; Figure 18 and related text regarding item 1804 ‘Approver Level’ selection of the audit report displayed on the user interface]
 Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Votaw to include the expense report presentation of Gopalakrishnan. Doing so would ensure compliance with an audit and notify the customer of updates related to the TEV. In this way, embodiments of the present invention help ensure compliance and improve customer service, as stated by Gopalakrishnan (Paragraph 0019).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (U.S 2016/0350867 A1) in view of Gahnoog (U.S 2019/0116187 A1) in view of Edkin (U.S 2019/0378050 A1), as applied in claim 1, in view of Tan (U.S 2019/0014488 A1).
Claim 21
While the combination of Votaw, Gahnoog, and Edkin discloses the limitations above, they do not disclose updating cell states in a neural network based on gradients determined as a function of the estimation error.
However, Tan discloses the following:
updating cell states in a neural network based on gradients determined as a function of the estimation error [see at least Paragraph 0047 for reference to the method training a deep learning network using a DRL technique for adjusting one or more parameters of a plurality of cells in a wireless network; Paragraph 0057 for reference to techniques for calculating TD error, gradients, updating weights of a neural network; Paragraph 0088 for reference to the cells having an initial state when training begins and each cell state being represented by a state vector; Paragraph 0090 for reference to the method calculating a TD error corresponding to each action using a loss function; Paragraph 0091 for reference to the method for adjusting cell parameters of a plurality of cells in a wireless network using a DRL technique] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Votaw and the machine learning methods of Gahnoog to include cell updating of Tan. Doing so would reduce the number of iteration needed to adjust cell parameters of the wireless network according to an optimization objective, and thus reduce the cost associated with site visiting, as stated by Tan (Paragraph 0084). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683